DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 5/11/22, are accepted and appreciated by the examiner. Applicant has amended claims 1-2, 6-8, 14 and added claims 16-19. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites two “when” statements. The first requiring impulse waveforms to be dissimilar and the second requiring continuous waveforms to be dissimilar. However, as claim 14 depends on claim 6 where there is no requirement for both types of waveforms due to the “or” statement in claim 6. Specifically claim 6 does not require a determination that any waveforms are dissimilar, which leads to indefiniteness and potential optional limitations as the “when” statements in claim 14 require dissimilarity to exist. The Examiner notes where claim 14 to read “if” or “in the case where” instead of “when” such indefiniteness could be remedied. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Welles (US 5743495) in view of JP 2008-151560 (hereby referred to as Tadatoshi for citation purposes see the English Translation included with the action mailed 2/22/22).
Regarding claim 1: Welles discloses a rail break detector to which output waveforms are input from a plurality of vibration sensors mounted on different positions on rails (Welles abstract, Fig 1, Fig 2), the rail break detector comprising: 
a waveform similarity determiner to compare waveforms, and determine similarity between the waveforms (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required), wherein 
a break of the rails is detected on the basis of the similarity (Welles Col 6 lines 45-67), wherein the waveform similarity determiner determines that there is no break of the rails when the compared impulse waveforms or the compared continuous waveforms are similar, and wherein the waveform similarity determiner determines that there is a break of the rails when the compared impulse waveforms or the compared continuous waveforms are dissimilar (Welles col 5 line 2-8 which describes the waveform properties at a break and not at a break. Specifically, Welles states multiple sensors are used in col 4 line 53-55 and that when there is a deviation from normal, which is the sudden drop, then a break is detected. This reads on “similarity” and “dissimilarity” as claimed).
Welles does not explicitly disclose that the comparison is of impulse waveforms separated from the output waveforms output from the vibration sensors or compare continuous waveforms separated from the output waveforms.
Tadatoshi discloses a vibration monitoring method in which the analysis in which impulse and continuous waveforms are separated (Tadatoshi page 5, fifth paragraph “a method for extracting a free vibration waveform from the input / output data by performing processing on the input / output data obtained in the vibration experiment and reading the mode characteristics from the extracted automatic vibration waveform”) and used in correlation for diagnostics (Tadatoshi page 5, fifth paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to include waveform separation, such as that in Tadatoshi, in the invention of Welles in order to remove any forced vibration component due to random external force by dividing and superimposing (Tadatoshi page 5, fifth paragraph).
Regarding claim 2: Welles and Tadatoshi disclose the limitations of claim 1 as described above. Welles also discloses the vibration sensors are mounted on different rails parallel to each other (Welles Fig 1) and wherein the comparison of the impulse waveforms or the comparison of the continuous waveforms are associated with the vibration sensors mounted on the different rails parallel to each other (Welles abstract, Fig 1, Fig 2 where the sensor placement is “associated” and therefore the limitation is met).
Regarding claim 4: Welles and Tadatoshi disclose the limitations of claim 1 as described above. Welles also discloses any one of detection sections of the vibration sensors includes a curve of a railroad (Welles Col 2 line 56-64).
Regarding claim 6: Welles discloses a rail break detector to which a first output waveform from a first vibration sensor mounted on rails and a second output waveform from a second vibration sensor mounted at a different position from the first vibration sensor are input (Welles Fig 1, Col 2 line 40-43), the rail break detector comprising:
a waveform similarity determiner to compare waveforms, and determine similarity between the waveforms (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required), wherein 
a break of the rails is detected on the basis of the similarity (Welles Col 6 lines 45-67), wherein the waveform similarity determiner determines that there is no break of the rails when the compared impulse waveforms or the compared continuous waveforms are similar, and wherein the waveform similarity determiner determines that there is a break of the rails when the compared impulse waveforms or the compared continuous waveforms are dissimilar (Welles col 5 line 2-8 which describes the waveform properties at a break and not at a break. Specifically, Welles states multiple sensors are used in col 4 line 53-55 and that when there is a deviation from normal, which is the sudden drop, then a break is detected. This reads on “similarity” and “dissimilarity” as claimed).
Welles does not explicitly disclose that the comparison is of impulse waveforms separated from the output waveforms output from the vibration sensors or compare continuous waveforms separated from the output waveforms.
Tadatoshi discloses a vibration monitoring method in which the analysis in which impulse and continuous waveforms are separated (Tadatoshi page 5, fifth paragraph “a method for extracting a free vibration waveform from the input / output data by performing processing on the input / output data obtained in the vibration experiment and reading the mode characteristics from the extracted automatic vibration waveform”) and used in correlation for diagnostics (Tadatoshi page 5, fifth paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to include waveform separation, such as that in Tadatoshi, in the invention of Welles in order to remove any forced vibration component due to random external force by dividing and superimposing (Tadatoshi page 5, fifth paragraph).
Regarding claim 7: Welles discloses a rail break detector to which a first output waveform from a first vibration sensor mounted on rails and a second output waveform from a second vibration sensor mounted at a different position from the first vibration sensor are input (Welles Fig 1, Col 2 line 40-43), the rail break detector comprising:
a waveform similarity determiner to perform at least one of comparison a first waveform and a second waveform determine similarity between the first output waveform and the second output waveform (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required. Further there are multiple determinations and comparisons performed), wherein 
a break of rails is detected on the basis of the similarity (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes it is comparing as required,)., wherein the waveform similarity determiner determines that there is no break of the rails when the first and second output waveforms are similar, and wherein the waveform similarity determiner determines that there is a break of the rails when the first and second output waveforms are dissimilar (Welles col 5 line 2-8 which describes the waveform properties at a break and not at a break. Specifically, Welles states multiple sensors are used in col 4 line 53-55 and that when there is a deviation from normal, which is the sudden drop, then a break is detected. This reads on “similarity” and “dissimilarity” as claimed).
Welles does not explicitly disclose a first waveform separator to separate the first output waveform of the first vibration sensor and output a first impulse waveform and a first continuous waveform or a second waveform separator to separate the second output waveform of the second vibration sensor and output a second impulse waveform and a second continuous waveform.
Tadatoshi discloses a vibration monitoring method in which the analysis in which impulse and continuous waveforms are separated (Tadatoshi page 5, fifth paragraph “a method for extracting a free vibration waveform from the input / output data by performing processing on the input / output data obtained in the vibration experiment and reading the mode characteristics from the extracted automatic vibration waveform”) and used in correlation for diagnostics (Tadatoshi page 5, fifth paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to include waveform separation, such as that in Tadatoshi, in the invention of Welles in order to remove any forced vibration component due to random external force by dividing and superimposing (Tadatoshi page 5, fifth paragraph).
Regarding claim 8: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses the first vibration sensor and the second vibration sensor are mounted on different rails parallel to each other (Welles Fig 1) and wherein the comparison of the first and second impulse waveforms are associated with the vibration sensors mounted on the different rails parallel to each other (Welles abstract, Fig 1, Fig 2 where the sensor placement is “associated” and therefore the limitation is met).
Regarding claim 10: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses a detection section of the first and second vibration sensors includes a curve or a railroad (Welles Col 2 line 56-64).
Regarding claim 12: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses a break on the rails is detected before a train moving along the rails enters a detection section of the first and second vibration sensors on the basis of position information and speed information of the train (Welles Col 7 lines 1-9).
Regarding claim 16: Welles and Tadatoshi disclose the limitations of claim 1 as described above. Welles also discloses the waveform similarity determiner compares impulse waveforms separated from the output waveforms output from the vibration sensors, and determines similarity between the impulse waveforms, wherein the break of the rails is detected on the basis of similarity between the impulse waveforms (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes similarity as claimed is disclosed). 
Regarding claim 17: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses the waveform similarity determiner compares impulse waveforms separated from the output waveforms output from the vibration sensors, and determines similarity between the impulse waveforms, wherein the break of the rails is detected on the basis of similarity between the impulse waveforms (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes similarity as claimed is disclosed). 
Regarding claim 18: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles also discloses when a rain is moving toward the first and second vibration sensors (Welles col 6 line 25-26) and the first impulse waveform and the second impulse waveform are dissimilar from each other, the rail break detector detects that a rail break is present between the train and the first and second vibration sensors (Welles col 5 line 2-8 which describes the waveform properties at a break and not at a break. Specifically, Welles states multiple sensors are used in col 4 line 53-55 and that when there is a deviation from normal, which is the sudden drop, then a break is detected. This reads on “similarity” as claimed). 
Regarding claim 17: Welles and Tadatoshi disclose the limitations of claim7 as described above. Welles also discloses the waveform similarity determiner performs comparison between the first impulse waveform and the second impulse waveform, and determines similarity between the first impulse waveform and second impulse waveform, wherein the break of the rails is detected on the basis of similarity of the first the impulse waveform and second impulse waveform (Welles Fig 5-7, Col 6 line 45-67 where the processor (ref 30) is the determiner, and in comparing amplitudes similarity as claimed is disclosed). 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Welles and Tadatoshi in view of Yan (US 2012/0279308).
Regarding claim 5: Welles and Tadatoshi disclose the limitations of claim 1 as described above. Welles and Tadatoshi do not explicitly disclose any one of detection sections of the vibration sensors includes a weld of a railroad.
Yan discloses a rail defect detection system in which the determination is explicitly over welded rail sections (Yan paragraph 0060). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include detection in welded areas, such as disclosed in Yan, in the invention of Welles and Tadatoshi in order to accurately detect defects in complex rail conditions (Yan paragraph 0038).
Regarding claim 11: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles and Tadatoshi do not explicitly disclose any one of detection sections of the vibration sensors includes a weld of a railroad.
Yan discloses a rail defect detection system in which the determination is explicitly over welded rail sections (Yan paragraph 0060). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include detection in welded areas, such as disclosed in Yan, in the invention of Welles and Tadatoshi in order to accurately detect defects in complex rail conditions (Yan paragraph 0038).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Welles and Tadatoshi in view of Davenport (US 2004/0261533) The Examiner notes that due to the 112 rejection above, this claim is treated in view of the art as best understood.
Regarding claim 14: Welles and Tadatoshi disclose the limitations of claim 6 as described above. Welles and Tadatoshi do not explicitly disclose when a train moving toward the first and second vibration sensors and the first impulse waveform and the second impulse waveform are dissimilar to each other, the rail break detector detects that a rail break is present between the train and the first and second vibration sensors, or 
when a train moving away from the first and second vibration sensors and the first continuous waveform and the second continuous waveform are dissimilar to each other, the rail break detector detects that a rail break is present between the train and the first and second vibration sensors.
Davenport discloses a rail and train monitoring system wherein the direction of travel of the train in relation to sensing devices is a factor in the determination of a defect (Davenport paragraphs 0007, 0008, 0020 and 0026). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include direction of travel, such as that disclosed in Davenport, in the invention of Welles and Tadatoshi in order to determining at least one parameter related to a train traveling on a railway track and the condition of the track (Davenport paragraph 0001).

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. Applicant argues that the combination of references fails to disclose the newly amended language. However, due to the breadth of the terms “similar” and “dissimilar” the Welles reference does disclose a detection of a break based on this similarity as described in the rejection above. Welles states "monitoring sensor data and generating a flag when there is a sudden drop in vibration amplitude. " which is an example of the waveform deviating from the "normal" and is therefore the similarity or dissimilarity as claimed. Further, as Welles explicitly discloses multiple sensors along the rail (see Welles col 4 line 53-55) it is shown that signals from each sensor are compared to provide information to determine this deviation (i.e. if there is no break the waveforms have no drop while a break has a drop).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896